UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)March 30, 2010 Lucas Energy, Inc. Exact name of registrant as specified in its charter) Nevada 0-51414 98-0417780 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6800 West Loop South, Suite 415, Bellaire, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (713) 528-1881 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submissions of Matters to a Vote of Security Holders. Lucas Energy, Inc. (the “Company”) held its Annual Meeting of Shareholders on Tuesday, March 30, 2010.The shareholders considered six proposals, each of which is described in more detail in the Company’s proxy statement filed on March 11, 2010.The final voting results for the matters voted upon at the meeting are as follows: Proposal 1 The following four persons were elected as directors to serve until the next annual meeting of shareholders of the Company and until their successors are elected and qualified: Name Votes For Authority Withheld Broker Non-Votes J. Fred Hofheinz William A. Sawyer Peter K. Grunebaum W. Andrew Krusen, Jr. Proposal 2 To approve the Lucas Energy, Inc. 2010 Long Term Incentive Plan: Votes For Votes Against Abstentions Broker Non-Votes Proposal 3 To approve the Company’s acquisition of oil and gas properties from El Tex Petroleum, LLC (“El Tex”) located in Wilson County, Texas through the issuance of shares of common stock to El Tex, and to approve the Company’s assumption of El Tex debt related thereto together with the issuance of shares of common stock to a Company director in connection with the conversion of the debt into shares of Lucas common stock: Votes For Votes Against Abstentions Broker Non-Votes Proposal 4 To ratify the issuance of shares of common stock to officers and directors: Votes For Votes Against Abstentions Broker Non-Votes Proposal 5 To approve a charter amendment to the Company’s Articles of Incorporation to increase the number of authorized shares of common stock from twenty-five (25) million shares to one-hundred (100) million shares: Votes For Votes Against Abstentions Broker Non-Votes Proposal 6 To approve an amendment to the Company’s Articles of Incorporation to authorize the board of directors to issue shares of preferred stock: Votes For Votes Against Abstentions Broker Non-Votes Proposals No. 1 through No. 5 passed and Proposal No. 6 did not. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LUCAS ENERGY, INC. By: /s/ DonaldL. Sytsma Name:Donald L. Sytsma Title:Chief Financial Officer Date: April 5, 2010
